Citation Nr: 0820911	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
cervical spine disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from July 1975 to May 
1982.  He also had an additional thirteen years, two months, 
and thirteen days of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision that 
denied a compensable rating for bilateral hearing loss; 
denied an increase in a 10 percent rating for a left knee 
disability; and denied a compensable rating for a cervical 
spine disability.  

A May 2004 RO decision increased the rating for the veteran's 
service-connected cervical spine disability to 10 percent, 
effective October 29, 2003.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In March 2007, the veteran testified at 
a Travel Board hearing at the RO.  In September 2007, the 
Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
auditory acuity Level I in the right ear and auditory acuity 
Level II in the left ear.  

2.  The veteran's left knee disability (postoperative 
residuals of a medial meniscectomy with traumatic arthritis) 
is manifested by arthritis with some limitation of motion 
(motion was from 0 to 112 degrees on last examination (pre-
repetitive motion)), and no instability.  

3.  The veteran's cervical spine disability (residuals of 
compression fracture of C-6) is manifested by no more than 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months; 
and no more than forward flexion of the cervical spine 
greater than 30 degrees, but not greater than 40 degrees, or 
a combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  
Ankylosis has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).  

3.  The criteria for a rating in excess of 10 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5237, 5242, 5243 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, the claimant 
should be provided a general notification that he may submit 
any other evidence he has in his possession that may be 
relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet.App. 37 
(2008), that for a claim for increased compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, supra.  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.  

In this case, in December 2003 and October 2007 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  The October 2007 letter, as well as a January 2008 
letter, also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  The case was 
last readjudicated in February 2008.  

Additionally, the Board finds it pertinent that at the March 
2007 Board hearing, the veteran and his accredited 
representative essentially discussed the schedular criteria 
for increased ratings for his claimed disabilities.  For 
example, the veteran's representative specifically referred 
to the veteran's decibel readings and speech recognition 
scores regarding his claim for a compensable rating for his 
bilateral hearing loss.  As to the veteran's claim for an 
increased rating for his left knee disability, there were 
numerous references to arthritis, flexion, extension, and 
pain on motion, etc.  The veteran also reported that he 
suffered from pain at 30 degrees and that his motion would be 
lessened by fatigue.  The veteran further indicated that his 
left knee would give out and his complaints regarding 
fatigability were specifically discussed.  The veteran was 
also notified that there were different ways to rate knee 
disabilities such as based on pain and motion as well as 
instability.  The Board further observes that as to the 
veteran's claim for an increased rating for his cervical 
spine disability, there were discussions about his 
compression fracture, whether he had to go to bed for neck 
pain, and whether he had to miss work due to neck pain.  The 
veteran also testified that he was unable to move his neck at 
times because it was too stiff.  The Board notes that the 
March 2007 Board hearing shows that the veteran had actual 
knowledge of the criteria that must be met for increased 
ratings to be awarded for his claimed disabilities.  
Therefore, a remand for additional notification regarding 
criteria with which the veteran and his representative are 
already quite familiar, would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service VA treatment 
records; VA examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions and hearing 
testimony; service medical records; post-service VA treatment 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

I.  Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric Level I for essentially normal acuity, through 
numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating.  In this regard, his 
pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, nor are the average pure tone thresholds 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, in either ear.  Thus, application of 38 C.F.R. 
§ 4.86 is not warranted, and his bilateral hearing loss is to 
be rated by the usual method.  

VA treatment records dated from March 2003 to October 2003 
show that the veteran was treated for multiple disorders.  

A December 2003 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 10, 25, 
45, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 38 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  Pure tone thresholds in 
the veteran's left ear were 15, 35, 70, and 75 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 49 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 96 percent.  The 
examination report did not include diagnoses.  

VA treatment records dated from March 2004 to August 2004 
refer to continuing treatment.  

A September 2004 VA audiological examination report indicated 
that pure tone thresholds in the veteran's right ear were 10, 
20, 55, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the veteran's right ear 
was 40 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 96 percent.  Pure tone thresholds in 
the veteran's left ear were 15, 40, 75, and 80 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 53 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 96 percent.  The 
examiner indicated that the veteran had moderate to severe 
sensorineural hearing loss in his right ear beginning at 3000 
Hertz and mild to severe sensorineural hearing loss beginning 
at 2000 Hertz in his left ear.  

VA treatment records dated from October 2004 to March 2007 
show treatment for multiple disorders including bilateral 
hearing problems.  

For example, a December 2004 VA treatment entry noted that 
pure tone thresholds in the veteran's right ear were 15, 20, 
55, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 43 
decibels and the speech recognition ability, apparently using 
the Maryland CNC Test, was 96 percent.  Pure tone thresholds 
in the veteran's left ear were 15, 40, 75, and 85 decibels.  
The average pure tone threshold in the veteran's left ear was 
54 decibels and the speech recognition ability, apparently 
using the Maryland CNC Test, was 92 percent.  The examiner 
indicated that the veteran had moderate to severe 
sensorineural hearing loss beginning at 3000 Hertz in the 
right ear and mild to severe sensorineural hearing loss 
beginning at 2000 Hertz in the left ear.  It was noted that 
the speech recognition ability was excellent.  

The most recent November 2007 VA audiological examination 
report noted that pure tone thresholds in veteran's right ear 
were 10, 25, 55, and 75 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 41 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 96 percent.  Pure tone 
thresholds in the veteran's left ear were 15, 55, 75, and 85 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 58 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
96 percent.  The diagnoses were bilateral high-frequency 
sensorineural hearing loss and bilateral tinnitus.  

The Board observes that the December 2003 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
I in the right ear and auditory acuity Level I in the left 
ear under Table IV of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

The September 2004 VA audiological examination report also 
rendered decibel averages and speech discrimination scores 
that correlate to auditory acuity Level I in the right ear 
and auditory acuity Level I in the left ear under Table IV of 
38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, the 
results also warrant a 0 percent (noncompensable) rating 
under Diagnostic Code 6100.  

The December 2004 VA treatment record rendered decibel 
averages and speech discrimination scores that correlate to 
auditory acuity Level I in the right ear and auditory acuity 
Level II in the left ear under Table IV of 38 C.F.R. § 4.85.  
Using Table VII of 38 C.F.R. § 4.85, the results warrant a 0 
percent (noncompensable) rating under Diagnostic Code 6100.  

The most recent November 2004 VA audiological examination 
report also rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity Level 
I in the right ear and auditory acuity Level II in the left 
ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results also warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant a higher 
(compensable) rating.  The use of hearing aids does not 
affect the veteran's rating, as hearing tests are conducted 
without hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

VA treatment records dated from March 2003 to October 2003 
show that the veteran was treated for multiple disorders.  

A December 2003 VA spine examination report noted that the 
veteran reported that he worked as a signalman and that he 
received a medical retirement because of a knee problem.  He 
indicated that he worked for the past twelve years as a 
dispatcher for a police department and that he took voluntary 
retirement for personal reasons.  It was noted that the 
veteran walked quite well without a limp.  The veteran 
indicated that he had more knee pain when he would sit than 
at any other time and that he would usually get better if he 
got up and moved around.  He indicated that he had no flare-
ups or incapacity with his left knee.  

The examiner reported that the veteran had a long, curved, 
medial left knee incision that was 13 cm long and was about 8 
mm wide.  The examiner stated that the scar was healthy, that 
it had never broken down, and that it had formed no keloids.  
The examiner indicated that the veteran could extend the left 
knee to 0 degrees in full extension and that he could flex 
the left knee to 105 degrees.  It was noted that the 
McMurray's sign and Lachman's sign were negative.  The 
examiner reported that the veteran had no ligament laxity and 
no patella pain in the left knee.  The examiner stated that 
there was no valgus or varus instability.  It was reported 
that the veteran had 2+ crepitus in the left knee.  The 
examiner noted that the veteran had significant degenerative 
changes in the left knee as reported on an October 2003 X-
ray.  The examiner indicated that the veteran had been able 
to work as a dispatcher in a police department for twelve 
years and that he missed virtually no time from work for his 
cervical spine, upper thoracic spine, and left knee problems.  
The examiner stated that the veteran was fully ambulatory 
with no appliances and that he seemed to go about his daily 
routines with mild discomfort in both knees, his neck, and 
upper thoracic spine.  The impression included status post 
excision, medial meniscus, left knee, while on active duty 
with a good result; post-traumatic degenerative joint disease 
and arthritis in the left knee with mild limitations as 
described; and mild diminution of range of motion in the left 
knee secondary to the above diagnoses.  

VA treatment records dated from March 2004 to August 2004 
refer to continuing treatment.  

A September 2004 VA spine examination report noted that the 
veteran reported that after his discharge from service, he 
continued to have pain in his left knee.  He described the 
pain as a steady pain and indicated that it occurred daily.  
He indicated that he did not sue a cane or a brace.  It was 
reported that there was no additional limitation with 
repetitive use and no additional limitation during flare-ups.  
The veteran reported that he would take Advil and Tylenol for 
the pain.  He stated that he had been told that he needed a 
left knee replacement, but that he was not ready to undergo 
such surgery.  It was noted that an October 2003 X-ray showed 
moderate degenerative joint narrowing with tricompartmental 
articular lipping of the medial compartment.  

The examiner noted that there was no swelling of the 
veteran's left knee.  The examiner indicated that there was 
an 11 cm scar that was healed and non-tender.  The examiner 
reported that the veteran had 80 degrees of flexion without 
pain and 0 degrees of extension.  It was noted that the 
veteran had marked crepitation and popping with pain in his 
left knee.  The examiner stated that the veteran's collateral 
and cruciate ligaments were intact and that he had negative 
Lachman's and McMurray's signs.  The impression included 
internal derangement of the left knee; medial meniscectomy of 
the left knee; and degenerative arthritis of the left knee 
with chronic pain.  

VA treatment records dated from October 2004 to March 2007 
show that the veteran was treated for multiple disorders.  

The most recent November 2007 VA orthopedic examination 
report noted that the veteran reported that over the last 
twelve months or so, he had experienced daily 4-5/10 
mechanical left knee pain.  He stated that the flare-up pain 
symptoms were a 9/10 in intensity at the hour when he went to 
sleep nightly and that he would sleep two to three hours.  
The veteran denied that he had any effusion over the last few 
years and reported that he experienced occasional symptoms of 
left knee instability.  It was noted that the veteran worked 
as a dispatcher and that he retired in 2003.  He stated that 
his current walking and standing intolerance due to left knee 
pain was from twenty to thirty minutes before he would have 
sit down due to pain.  

The examiner reported that the veteran walked slowly and 
deliberately with a minimally antalgic gait favoring the 
right leg.  It was noted that the veteran was not using any 
orthopedic assistance devices.  The examiner stated that the 
veteran's left knee was dystrophic and arthritic appearing 
with no effusion.  The examiner indicated that there was a 12 
cm longitudinal, curvilinear, arthrotomy, incision scar that 
was non-tender, well healed, and without sign of 
inflammation, infection, depression, or keloid formation.  It 
was noted that there was no ligamentous laxity and that the 
McMurray's sign was negative.  As to range of motion using 
the DeLuca criteria, the examiner indicated that the 
veteran's left knee extension was 0 degrees, both pre and 
post repetitive motion.  The examiner stated that the 
veteran's left knee flexion was 0 to 112 degrees pre 
repetitive motion and 120 degrees post repetitive motion.  It 
was reported that the veteran complained of pain on the 
extreme of left knee flexion.  The examiner indicated that 
there was no apparent weakness, fatigability, or loss of 
incoordination during or following three repetitions of range 
of motion.  A November 2007 radiological report, as to the 
veteran's left knee, related an impression of degenerative 
changes seen in the patellofemoral and femorotibial 
compartments with no fracture or dislocation.  The assessment 
included left knee degenerative joint disease, status post 
arthrotomy/meniscectomy circa 1972.  

A January 2008 addendum to the November 2007 VA examination 
report noted that the veteran's claims file and service 
medical records were reviewed.  No new information was 
provided as to the veteran's left knee.  

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent November 2007 VA 
orthopedic examination, as well as at the September 2004 and 
December 2003 VA spine examinations, would be rated 0 percent 
if strictly rated under the limitation of motion Diagnostic 
Codes 5260 and 5261, although the presence of arthritis with 
some limitation of motion warrants a 10 percent rating under 
arthritis Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the November 2007 VA orthopedic 
examination stated that the veteran's range of motion was 0 
to 112 degrees pre repetitive motion and 120 degrees post 
repetitive motion.  The examiner noted that the veteran 
complained of pain on the extreme of knee flexion.  The 
examiner also indicated that there was no apparent weakness, 
fatigability, or loss of incoordination during or following 
three repetitions of range of motion.  Additionally, the 
examiner at the September 2004 VA spine examination indicated 
that the veteran had 80 degrees of flexion without pain and 0 
degrees of extension.  The December 2003 VA spine examination 
report noted that veteran could extend the left knee to 0 
degrees and flex it to 105 degrees.  The examiner also noted 
that the veteran had mild diminution of range of motion in 
the left knee.  Therefore, even considering the effects of 
pain during use and flare-ups, there is no probative evidence 
demonstrating that left knee motion is limited to the degree 
required for a 20 percent rating under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The most 
recent November 2007 VA orthopedic examination report, as 
well as the September 2004 and December 2003 VA spine 
examination reports, however, fail to show other than full 
left knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in clinical evidence, and flexion limited to 45 degrees as 
required for a compensable rating under Diagnostic Code 5261 
is not shown.  Therefore, separate ratings under Diagnostic 
Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  The most recent 
November 2007 orthopedic examination report as well as the 
September 2004 and December 2003 VA spine examination 
reports, all fail to show any objective evidence of 
instability of the veteran's left knee.  Thus, a compensable 
percent rating for left knee instability under Diagnostic 
Code 5257 is not in order.  38 C.F.R. § 4.31.  The Board 
finds that in addition to the 10 percent rating assigned for 
left knee arthritis with limitation of motion, there may be 
no separate compensable rating based on left knee 
instability.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

III.  Cervical Spine

Disability due to the veteran's cervical spine disorder is 
currently evaluated at 10 percent.  The veteran contends that 
the condition warrants a higher rating.

Disorders of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent evaluation may 
be assigned for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent evaluation may be assigned where forward 
flexion of the cervical spine is 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation may be assigned where forward flexion of 
the cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation may 
be assigned where forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

VA treatment records dated from March 2003 to October 2003 
show that the veteran was treated for multiple disorders.  

A December 2003 VA spine examination report noted that the 
veteran reported that he worked as a signalman and that he 
received a medical retirement because of a knee problem.  He 
indicated that he worked for the past twelve years as a 
dispatcher for a police department and that he took voluntary 
retirement for personal reasons.  The veteran reported that 
since his injury in service, he had suffered from stiffness 
and pain in his neck with some limitation on turning his head 
from side to side.  He stated that he had not had any 
problems in either shoulder or either upper extremity which 
would suggest cervical radiculitis.  The veteran reported 
that three times in the past twelve months, he had some 
increased severity which would barely qualify as a flare-up.  
He indicated that mostly it would result in headaches coming 
up from the base of his neck.  It was noted that the veteran 
gave no information about what would precipitate the flare-
ups.  The veteran reported that the flare-ups were relatively 
mild and that they would usually last for two to three days, 
but occasionally for up to seven days.  He stated that he 
would usually get relief by taking Excedrin Migraine over-
the-counter medicine.  It was noted that the only additional 
function problem that the veteran had with the infrequent 
flare-ups was that his neck stiffness and pain would become 
more severe.  The veteran also described arthralgia at the 
level of T3 and T4 vertebrae as part of his problem.  

The veteran indicated that he had no associated systemic 
problems, no central nervous system or genital/urinary 
symptoms, no problems with his bowels, and no erectile 
dysfunction.  He reported that no appliances had been 
prescribed or used at any time since service.  The veteran 
stated that he had not undergone surgery on his neck and that 
his neck problem had not given him any difficulty in walking, 
transfers, or bed activities.  He stated that driving caused 
him trouble when turning to look from side to side and that 
such was worse during the infrequent, mild, flare-ups.  It 
was noted that the veteran reported no interference with 
recreational activities and no problems with his occupation 
as a dispatcher.  

The examiner reported that the veteran had a very slight 
beginning kyphos of the upper thoracic spine.  It was noted 
that the veteran's posture was erect, that his spine was 
quite stiff, and that his equilibrium and coordination were 
quite good.  The examiner indicated that examination of the 
cervical spine revealed forward bending to 65 degrees, 
backward bending to 30 degrees, and chin rotation to 40 
degrees on the right and 40 degrees on the left.  The 
examiner stated that side bending was 16 degrees on the right 
and 16 degrees on the left.  The examiner noted that mostly 
the limitations were due to stiffness, but at the extremes, 
the veteran would get some midline pain that was very low in 
the neck beginning about at C7 and going down into the upper 
thoracic spine to the level of T4.  It was noted that the 
pain was midline both in the neck and the upper thorax.  The 
examiner indicated that the veteran's trunk mobility was 
limited and that he assessed only the thoracic spine where 
the veteran had pain and that such was located mostly between 
thoracic levels T1 and T4 in the midline posteriorly.  The 
examiner reported that the veteran could back bend only 2 
degrees, forward bend only 2 degrees, side bend only 9 
degrees on the right and left, and shoulder twist only 9 
degrees on the right and left.  The examiner stated that with 
bending or twisting the veteran had high-grade thoracic 
paraspinous spasm which was indicative of underlying 
cartilage or joint abnormality.  

The examiner indicated that the veteran had been able to work 
as a dispatcher in a police department for twelve years and 
that he missed virtually no time from work for his cervical 
spine, upper thoracic spine, and left knee problems.  The 
examiner stated that the veteran was fully ambulatory with no 
appliances and that he seemed to go about his daily routines 
with mild discomfort in both knees, his neck, and upper 
thoracic spine.  The impression included remote active duty 
injury involving a fall either before or after syncopal 
attack with compression fracture of the C6; degenerative 
joint disease of the cervical spine following a 1961 injury 
and a re-injury in 1972 in a motor vehicle accident with mild 
limitation of range of motion and pain as described; and high 
thoracic midline spine pain and some tenderness secondary to 
degenerative joint disease, cause undetermined, possibly 
related to the same episode that caused his cervical spine C6 
compression.  A December 2003 X-ray report, as to the 
veteran's cervical spine, related an impression of loss of 
height of C6 secondary to an old healed fracture.  It was 
noted that there were osteophytes noted in the lower cervical 
spine, that the cervical disc spaces were normal, and that 
there was no evidence of an acute fracture.  

VA treatment records dated from March 2004 to August 2004 
refer to continuing treatment.  

A September 2004 VA spine examination report noted that the 
veteran reported that after his discharge from service, he 
had continued to have periodic neck pain and that it was not 
daily.  He stated that he would get relief from stretching 
his neck.  He indicated that he worked in police work until a 
year ago.  The veteran reported that he did not have any 
incapacitating episodes in the last year while he worked.  It 
was noted that he was continent of bowel and bladder and that 
he did not use a cane or any assistive devices.  He stated 
that he could drive for approximately thirty minutes and then 
would develop pain in his neck and would have to get up and 
move around to relieve the pain.  The veteran indicated that 
he did not have additional limitations with repetitive motion 
of flare-ups and that he had not undergone surgery on his 
neck.  It was noted that a December 2003 X-ray was 
interpreted as showing a loss of height at C6 from an old 
fracture and osteophytes of the lower cervical spine.  

The examiner reported that examination of the cervical spine 
showed that the veteran was non-tender on palpation.  The 
examiner stated that the veteran could flex 50 degrees 
without pain and that he had 55 degrees of extension with 
pain.  It was also noted that the veteran had 50 degrees of 
left lateral rotation with pain, 45 degrees of right lateral 
rotation with pain, and 30 degrees of right and left flexion 
with pain.  It was noted that grip strength was equal in both 
the veteran's hands and that he had 1+ reflex in his elbows.  
The examiner indicated that there was no loss of sensation to 
pinprick of the arms, forearms, or hands.  The impression 
included old compression fracture of cervical C6 with chronic 
pain.  

VA treatment records dated from October 2004 to March 2007 
show that the veteran was treated for multiple disorders.  

The most recent November 2007 VA orthopedic examination 
report noted that the veteran reported that over the last 
twelve months, he had experienced daily 9/10 mechanical neck 
pain symptoms.  He described experiencing flare-ups of pain 
that were a 10/10 in intensity approximately once or twice a 
day which would last for an hour or so.  It was noted that 
the veteran denied any signs or symptoms of cervical 
radiculopathy.  The veteran also denied that he had any days 
of physician prescribed bed rest for his condition in the 
last twelve months.  He indicated that he had a TENS unit 
that he used on an as needed basis.  The veteran indicated 
that he retired from working as a dispatcher in 2003.  He 
stated that he had increased neck pain associated with 
overhead reaching and grasping activities.  He reported that 
he had a current driving intolerance of sixty to ninety 
minutes before he would have to rest due to neck pain.  

The examiner reported that the examination of the cervical 
spine showed normal cervical spine curvature with no spinous 
process tenderness.  The examiner stated that there was 
tenderness of the bilateral nuchal trapezii muscles without 
spasm.  As to the neurological examination, the examiner 
indicated that sensation was intact to light touch for all 
dermatomes of the bilateral upper extremities and that motor 
strength was 5/5 for all muscle groups of the bilateral lower 
extremities.  It was noted that the veteran's reflexes were 
physiologic and symmetric and that the Spurling sign was 
negative, bilaterally.  As to range of motion using the 
DeLuca criteria, the examiner reported that forward flexion 
of the cervical spine was from 0 to 45 degrees both pre and 
post repetitive motion and that extension was 0 to 45 degrees 
both pre and post repetitive motion.  The examiner stated 
that right lateral flexion was 0 to 30 degrees and that left 
lateral flexion was 0 to 20 degrees, both pre and post 
repetitive motion.  It was noted that right lateral rotation 
was 0 to 80 degrees and that left lateral rotation was 0 to 
60 degrees, both pre and post repetitive motion.  The 
examiner stated that the veteran complained of pain on the 
extremes of motion in each plane.  The examiner indicated 
that there was no apparent weakness, fatigability, or loss of 
coordination during or following three repetitions of range 
of motion.  A magnetic resonance imaging (MRI) study of the 
veteran's cervical spine related an impression of mild, 
multi-level, degenerative changes of the cervical spine as 
described.  It was noted that degenerative changes at C3-C4 
and C4-C5 resulted in mild left neural foraminal 
encroachment.  The assessment included cervical spine 
degenerative disc and joint disease.  

A January 2008 addendum to the November 2007 VA examination 
report noted that the veteran's claims file and service 
medical records were reviewed.  No new information was 
provided as to the veteran's cervical spine.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected cervical spine disability is not 
more than 10 percent disabling.  The Board observes that at 
the most recent November 2007 VA orthopedic examination, the 
veteran reported that over the last twelve months, he had 
experienced daily 9/10 mechanical neck pain symptoms.  He 
also specifically reported that he had not had any days of 
physician prescribed bed rest for his condition in the last 
twelve months.  Additionally, the September 2004 VA spine 
examination report noted that the veteran stated that he did 
not have any incapacitating episodes in the last year while 
he worked.  Further, the December 2003 VA spine examination 
report noted that the veteran reported that three times in 
the past twelve months, he had some increased severity of his 
cervical spine condition which would barely qualify as a 
flare-up.  The Board notes that as to Diagnostic Code 5243, 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
cervical spine disability, and clearly any such 
incapacitating episodes have totaled less than two weeks 
during any 12 month period as required for a 20 percent 
rating under such criteria.  Accordingly, the veteran is not 
entitled to a rating higher than 10 percent based upon 
incapacitating episodes.  

Additionally, the Board notes that the most recent November 
2007 VA orthopedic examination report indicated that forward 
flexion of the veteran's cervical spine was 45 degrees and 
that the combined range of motion of the cervical spine was 
280 degrees.  The September 2004 VA spine examination report 
indicated that forward flexion was 50 degrees with pain and 
that the combined range of motion of the cervical spine was 
260 degrees.  Also, the December 2003 VA spine examination 
report showed forward flexion of 65 degrees and a combined 
range of the cervical spine of 207 degrees.  Ankylosis 
clearly was not shown on any examination report.  Thus, an 
increased rating is not warranted under Diagnostic Codes 
5235, 5237, and 5242 of the General Rating Formula.  The 
evidence fails to indicate that the veteran's forward flexion 
of the cervical spine is greater than 15 degrees, but not 
greater than 30 degrees, or that the combined range of motion 
of the cervical spine is not greater than 170 degrees, or 
that muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour, as required for 
a higher 20 percent rating.  

Further, the Board finds that the veteran's cervical spine 
disability is not reflective of any associated objective 
neurological abnormalities to warrant separate ratings.  The 
November 2007, September 2004, and December 2003 VA 
examinations do not show neurological findings indicative of 
a separate rating.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that objective findings to support a 
limitation of 30 degrees or less of forward flexion or 170 
degrees or less of combined range of motion were not shown.  
The veteran's complaints of pain are contemplated in the 10 
percent rating assigned.  Thus, a rating greater than 10 
percent is not appropriate under the current rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

The weight of the evidence demonstrates that the veteran's 
cervical spine disability is no more than 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 
Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.  

An increased rating for a left knee disability is denied.  

An increased rating for a cervical spine disability is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


